Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 2 of the specification (Cross-Reference to Related Applications), the phrase –now U.S. Patent no. 11,041,187—should be inserted after the phrase “United States Patent Application No. 16/170,111 filed October 25, 2018” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 15, the phrase “a microfluidic system” is indefinite since there is no structure of this system recited in claim 15 to render it being “microfluidic”. Does the “microfluidic system” comprise channels, chambers, etc. having a size in a micrometer range? It is unclear what structure the “microfluidic system” has which renders it being “microfluidic”. On line 4 of claim 15, the phrase “a first analyte” is indefinite since it is not clear whether this first analyte is located in the sample received by the microfluidic system or is located somewhere else. On lines 15-16 of claim 15, the phrase “identify one or more areas of the first plurality of areas having reduced intensity values” is indefinite since it is not clear what the determined intensity values are reduced relative to. Are the reduced intensity values of the one or more areas of the first plurality of areas reduced relative to an intensity value for an area in the first capture spot that does not have a first-analyte-bound nanoparticle bound or attached thereto? Claim 15 is indefinite since it is not clear where each of the microfluidic system, the photonic crystal, the light source, the camera and the analysis system are physically located in relation to one another. Is the photonic crystal located somewhere inside or outside of the microfluidic system? Where are the light source and the camera located in relation to the microfluidic system? Structural cooperation between the recited components of an apparatus is required for clarity and completeness of an apparatus claim. 
In claim 17, the “magnet” is indefinite since it is not clear whether the magnet is located external to the microfluidic system or somewhere else in the apparatus.
On line 3 of claim 18, the phrase “a second analyte” is indefinite since it is not clear whether this second analyte is located in the sample received by the microfluidic system or is located somewhere else. 
On lines 5-6 of claim 19, the phrase “identify one or more areas of the second plurality of areas having reduced intensity values” is indefinite since it is not clear what the determined intensity values are reduced relative to. Are the reduced intensity values of the one or more areas of the second plurality of areas reduced relative to an intensity value for an area in the second capture spot that does not have a second-analyte-bound nanoparticle bound or attached thereto? 
Claim 28 is indefinite since it is not clear where the lens is located in the apparatus in relation to the other physical components of the apparatus. 
Claim 29 is indefinite since it is not clear where the polarizer is located in the apparatus in relation to the other physical components of the apparatus. 
Claim 32 is indefinite since it is not clear where the objective lens and the cylindrical lens are located in the apparatus in relation to the other physical components of the apparatus. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-22 and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (article from Biosensors and Bioelectronics, vol. 74, pages 815-822, July 23, 2015, submitted in the IDS filed on September 3, 2021) in view of Zhuo et al (article from Analyst, vol. 139, pages 1007-1015, 2014, submitted in the IDS filed on September 3, 2021) and Cunningham et al (US 2009/0079976, submitted in the IDS filed on September 3, 2021).
Peterson et al teach of an enhanced sandwich immunoassay using antibody-functionalized magnetic iron-oxide nanoparticles for extraction and detection of an analyte in a sample using a photonic crystal biosensor. The apparatus for performing the immunoassay comprises a container for mixing a sample with an assay medium, wherein the assay medium comprises first magnetic nanoparticles which are functionalized to specifically bind to a first analyte in the sample, such as soluble transferrin receptor, to form first-analyte bound magnetic nanoparticles, a magnet to extract the first-analyte bound magnetic nanoparticles from the assay medium (claim 17), a photonic crystal biosensor containing a first capture spot on a surface of the photonic crystal which is functionalized to specifically bind to the first analyte-bound magnetic nanoparticles, a light source for illuminating the photonic crystal biosensor with light, and an analysis system, wherein the analysis system is configured to measure a peak wavelength value of different areas on the surface of the photonic crystal and to analyze a number of the first analyte-bound magnetic nanoparticles on the surface of the photonic crystal, which number represents an abundance of the first analyte in the sample (claim 15). The magnetic nanoparticles (claim 17) comprise a metal (iron oxide) (claim 21). See the abstract, Figure 1B, and pages 816-817 in Peterson et al. Peterson et al fail to specifically teach that the analysis system is configured to perform the steps of receiving reflected light from each area of a plurality of areas in a first capture spot on the photonic crystal surface in response to the illumination by the incident light, determining for each area in the first plurality of areas an intensity value of a resonant wavelength in the reflected light, identifying one or more areas having a reduced intensity value relative to a photonic crystal surface that does not have any nanoparticles bound thereto, determining a number of the first-analyte bound magnetic nanoparticles bound to the surface of the photonic crystal based on the identified one or more areas having a reduced intensity, and correlating the number of the first-analyte bound magnetic nanoparticles bound to the surface of the photonic crystal to an abundance of the first analyte in the sample. Peterson et al also fail to teach that the sample is mixed with the assay medium in a first chamber of a microfluidic system and then moved to a second chamber of the microfluidic system, which contains the photonic crystal surface, by using a magnetic field. 
Zhuo et al teach of a method and an apparatus for detecting protein-protein binding using detection of single nanoparticles on a surface of a photonic crystal. The apparatus comprises a surface of a photonic crystal which is functionalized with a protein (i.e. anti-IgG antibody), gold metal nanoparticles (claim 22) that are functionalized with an antigen protein (i.e. IgG antigen), a light source for illuminating the surface of the photonic crystal with light, a camera for receiving reflected light from each area of a plurality of areas on the photonic crystal surface, and an analysis system for determining for each area of the plurality of areas a respective intensity of a resonant wavelength in the reflected light, identifying one or more areas in the plurality of respective areas having a reduced intensity relative to an area on the surface that does not have nanoparticles bound thereto, and determining a number of nanoparticles bound to the surface of the photonic crystal based on the identified areas having a reduced intensity. Zhuo et al teach that the gold nanoparticles produce a pronounced change in the resonant reflection spectrum of the photonic crystal surface where the nanoparticles are bound, and specifically teach that the nanoparticles produce an intensity reduction in the resonant wavelength of reflected light. Zhuo also teach that the nanoparticles absorb light at wavelengths that include resonant wavelengths of the photonic crystal (claim 26), and that the nanoparticles have a surface plasmon resonance at a wavelength that matches a resonant wavelength of the photonic crystal (claim 21). The light source in the apparatus comprises an LED, wherein the LED emits light with a range of wavelengths that includes resonant wavelengths of the photonic crystal (claim 27, see Figure 1C in Zhuo et al). The apparatus also comprises an objective lens, a cylindrical lens, and a polarizer (PBS) (claims 28-29 and 32, see Figure 1C in Zhuo et al). The cylindrical lens is configured to focus light emitted by the LED light source to a line at a back focal plane of the objective lens, and the objective lens is configured to focus the light focused by the cylindrical lens to a focal line on the surface of the photonic crystal (claim 32, see Figure 1C in Zhuo et al). The focal line is substantially perpendicular to the grating structure of the photonic crystal (claim 33, see Figure 1C in Zhuo et al). The photonic crystal comprises a grating structure formed by a periodic arrangement of a low refractive index material coated with a high refractive index material, wherein incident light is polarized such that the incident light has an electric field vector oriented perpendicular to the grating structure of the photonic crystal (claims 30-31, see the right-hand column on page 1008 and Fig. 1C of Zhuo et al).  See the abstract, figures 1A and 5A, and pages 1007-1008 and 1011-1012 in Zhuo et al.  
Cunningham et al teach of a photonic crystal biosensor for detecting an analyte in a sample. The sensor comprises a microfluidic system comprising microfluidic channels. The channels have a first chamber or port for introducing a sample and a second chamber downstream of the first chamber, wherein the second chamber contains a photonic crystal surface. See paragraphs 0008 and the claims in Cunningham et al. 
Based upon the combination of Peterson et al, Zhuo et al and Cunningham et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an abundance of the first analyte in the sandwich immunoassay taught by Peterson et al by receiving reflected light from each area of a plurality of areas in a first capture spot on the photonic crystal surface in response to the illumination by the incident light, determining for each area in the first plurality of areas an intensity value of a resonant wavelength in the reflected light, identifying one or more areas having a reduced intensity value relative to a photonic crystal surface that does not have any nanoparticles bound thereto, determining a number of the first-analyte bound magnetic nanoparticles bound to the surface of the photonic crystal based on the identified one or more areas having a reduced intensity, and correlating the number of the first-analyte bound magnetic nanoparticles bound to the surface of the photonic crystal to an abundance of the first analyte in the sample since Zhuo et al teach that in a similar type of assay using a photonic crystal biosensor, nanoparticles produce a pronounced reduction in the resonant reflection spectrum of the photonic crystal surface where the nanoparticles are bound. Therefore, in view of the teaching of Zhuo et al, any areas on the photonic crystal surface taught by Peterson et al that contain a first-analyte bound magnetic nanoparticle can be detected using a determination of reduced reflection intensity, and then correlated to an amount of the analyte contained in the sample since each nanoparticle detected contains a single molecule of the analyte bound thereto. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the photonic crystal biosensor taught by Peterson et al into a microfluidic system which comprises a first chamber for receiving a sample and a second chamber comprising a photonic crystal surface since Cunningham et al teach that it is advantageous to incorporate such a photonic crystal surface biosensor into a microfluidic sample handling device since it allows for high throughput processing on a commercially attractive fabrication platform. In addition, since the nanoparticles taught by Peterson et al are magnetic nanoparticles, one of ordinary skill in the art would have found it obvious to use a magnet to move the magnetic nanoparticles in such a microfluidic system (claim 17). 
With regards to claims 18-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further use second nanoparticles functionalized to bind to a second analyte in the sample analyzed with the apparatus taught by Peterson et al and to perform similar analysis steps using the photonic crystal surface with the second nanoparticles since such a step would allow for more analytes to be detected in a sample at the same time, thus increasing sample analysis throughput.
Claims 23-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests an apparatus for detecting a first microRNA and a second microRNA in a sample using a photonic crystal surface and performing the specific steps performed by the analysis system in claim 15, wherein first and second toehold probes and sink-probes are utilized as recited in claims 23-25.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 8, 2022